
	

114 S826 IS: Regulatory Examination Vital for Improving and Evaluating Working Solutions Act of 2015
U.S. Senate
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 826
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2015
			Mr. Daines introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend title 5, United States Code, to sunset rules after 10 years unless agencies undergo notice
			 and comment rulemaking, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Regulatory Examination Vital for Improving and Evaluating Working Solutions Act of 2015 or the REVIEWS Act. 2.DefinitionsIn this Act, the terms agency and rule have the meanings given those terms in section 551 of title 5, United States Code.
		3.Regulatory sunset
 (a)In generalSection 553 of title 5, United States Code, is amended by adding at the end the following:  (f)Effective date of rules (1)In generalExcept as provided in paragraph (2), any rule required to be promulgated in accordance with this section shall cease to be effective on the date that is 10 years after the date on which the agency promulgates the rule.
 (2)ExceptionThe effective period of a rule described in paragraph (1) may be extended for additional periods of not more than 10 years if, before the date on which the rule ceases to be effective, the agency that promulgated the rule complies with the procedures under this section as if the rule were a new rule to be issued by the agency..
 (b)Effective dateThe amendment made under subsection (a) shall apply to a rule promulgated by an agency after the date of enactment of this Act.
			4.Enforcement of rules
 (a)Actions reviewableSection 704 of title 5, United States Code, is amended— (1)by striking Agency action and inserting the following:
					
 (a)In generalAgency action; and (2)by adding at the end the following:
					
 (b)Clarification of final agency actionFor purposes of this section, the term final agency action includes interpretative rules, general statements of policy, and rules of agency organization, procedure, or practice issued by an agency..
 (b)Review in Court of AppealsSection 2342 of title 28, United States Code, is amended— (1)in paragraph (6), by striking and at the end;
 (2)in paragraph (7), by striking the period at the end and inserting ; and; and (3)by inserting after paragraph (7) the following new paragraph:
					
 (8)all rules of an agency (as defined under section 551 of title 5) that— (A)ceased to be effective under section 553(f) of such title; and
 (B)the agency continues to enforce..  